Per Curiam.

The order appealed from is hereby reversed without costs to either party, providing the appellant consents to the entry of an order of discontinuance against defendants and payment to each of them of a full bill of costs and disbursements to date, said terms to be complied with within five days after entry of such order. If these terms are not satisfactory to appellant then the order appealed from is hereby affirmed, with costs and disbursements of appeal.
Present: Eitzsimons, Oh. J., Oonlan and O’Dwyer, JJ.
Order reversed, without costs, providing appellant consents to entry of an order of discontinuance against defendants, and payment of a full bill of costs, said terms to be complied with within five days .after entry of such order. If not satisfactory to appellant, order affirmed, with costs.